Citation Nr: 1038511	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-37 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for status post surgical closure 
of ventricular septal defect (claimed as chest scars and 
cardiopulmonary bypass).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a heart attack, to 
include as secondary to ventricular septal defect.

4.  Entitlement to service connection for emphysema.






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 
1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision prepared by the RO 
in Philadelphia, Pennsylvania, for the RO in New York, New York.    

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

A preliminary review of the record shows that this matter is not 
ready for appellate disposition because of an outstanding VA 
hearing request by the Veteran.  

In the December 2006 VA Form 9, the Veteran requested a hearing 
with Board to be held at the RO.  It appears a hearing was 
scheduled for August 2007, but the matter was rescheduled for May 
2008 at the request of the Veteran.  

Prior to the scheduled hearing date, the Veteran indicated he was 
going to be out of town and again asked that the hearing be 
rescheduled.  See statement received in April 2008.  To date this 
has not been accomplished.   

Therefore, the appeal must be remanded so the Veteran can be 
afforded a hearing as requested by the Veteran.  38 C.F.R. § 
20.704 (2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
schedule the Veteran for a hearing at its 
offices before a Veterans Law Judge at the 
next available opportunity.  Should the 
Veteran withdraw his hearing request or not 
appear for the hearing, this should be 
adequate documented in the record.   Any 
indicated development should be undertaken 
in connection with this request.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose of 
this REMAND is to satisfy a hearing request, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  

The Veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

